DOYLE, Judge,
concurring and dissenting.
I concur in the result reached by the majority which reversed the order of the trial court granting the Chester Upland School District a stay of the arbitration ordered by the Pennsylvania Labor Relations Board (PLRB, or Board) on April 6, 1993. I would affirm the second order of the common pleas court dated March 1, 1994, which affirmed the PLRB’s order with respect to the Board’s finding that the School District had committed an unfair labor practice (without reference to the unfair labor practice as being labeled “technical”). I would reverse that second order in all other respects, which would, in effect, affirm the Board’s adjudication ordering the School District to arbitrate the grievance.1
I dissent, however, from the majority’s legal conclusions that an arbitrator possesses the “sole and exclusive” jurisdiction to adjudicate the issue of arbitrability, and that Section 903 of the Public Employee Relations Act (PERA)2 and Section 7304 of the Judicial Code, 42 Pa.C.S. § 7304, otherwise known as the Uniform Arbitration Act (UAA), are inconsistent and incompatible. In my view, these Acts have already been reconciled so that both should be given full effect with respect to the issue of jurisdiction in determining the arbitrability of a grievance under a collective bargaining agreement.

The Historical Significance of the Statutes

In 1925, the National Conference of Commissioners on Uniform State Laws drafted the first Uniform Arbitration Act.3 Pennsylvania adopted it in 19274 and it became known as the Uniform Arbitration Act. Section 16 of the Uniform Arbitration Act of 1927 made it specifically applicable to “any written contract to which the Commonwealth of Pennsylvania ... or any ... political division of the Commonwealth shall be a party.” 5 P.S. § 176. The Uniform Arbitration Act of 1927 did not contain any reference to the arbitration of disputes in collective bargaining agreements of public sector employees because public sector employees had no right to submit their grievances to binding arbitration. Erie Firefighters Local No. 293 v. Gardner, 406 Pa. 395, 178 A.2d 691 (1962). The right to submit public sector employee grievances to binding arbitration was not gained until November 7, 1967, when Article III, Section 31 of the Pennsylvania Constitution was amended.5
Under the Arbitration Act of 1927 the courts were authorized to stay the trial of any action until the arbitration of the dispute was complete if the agreement called for arbitration, and, could likewise “make an order directing the parties to proceed to arbitration in accordance with the terms of the agreement.” 5 P.S. § 163.
It is clear, therefore, that prior to the adoption of PERA in 1970, the courts of this Commonwealth were vested with the jurisdiction to determine the arbitrability of the grievance at issue. Goldstein v. Internation*631al Ladies Garment Workers’ Union, 328 Pa. 385, 196 A. 43 (1938).
When the current version of the Uniform Arbitration Act (UAA) was adopted in Pennsylvania in 1980,6 a full 10 years after PERA, the General Assembly reenacted in Section 7304 of the UAA the same basic provisions of law as had been in the earlier Arbitration Act of 1927. Section 7304 pertinently provides:
Court proceedings to compel or stay arbitration
(a) Compelling arbitration. — On application to a court to compel arbitration made by a party showing an agreement described in section 7303 (relating to validity of agreement to arbitrate) and a showing that an opposing party refused to arbitrate, the court shall order the parties to proceed with arbitration. If the opposing party denies the existence of an agreement to arbitrate, the court shall proceed summarily to determine the issue so raised and shall order the parties to proceed with arbitration if it finds for the moving party. Otherwise, the application shall be denied. (Emphasis added.)
(b) Stay of arbitration. — On application of a party to a court to stay an arbitration proceeding threatened or commenced the court may stay an arbitration on a showing that there is no agreement to arbitrate. When in substantial and bona fide dispute, such an issue shall be forthwith and summarily tried and determined and a stay of the arbitration proceedings shall be ordered if the court finds for the moving party. If the court finds for the opposing party, the court shall order the parties to proceed with arbitration. (Emphasis added.)
Likewise, Section 7314(a)(l)(v) of the UAA also acknowledges the jurisdiction of the courts to determine, as a threshold issue, the issue of the arbitrability of the grievance in the first instance. Section 7314(a)(l)(v) pertinently provides:
Vacating award by court
(a) General rule.—
(1) On application of a party, the court shall vacate an award where:
[[Image here]]
(v) there was no agreement to arbitrate and the issue of the existence of an agreement to arbitrate was not adversely determined in proceedings under section 7304 (relating to court proceedings to compel or stay arbitration) and the applicant-party raised the issue of the existence of an agreement to arbitrate at the hearing. (Emphasis added.)
Thus, it is rather evident that the courts are vested with jurisdiction to determine the threshold issue of arbitrability, since even after the creation of the PLRB,7 which was vested with broad jurisdiction to adjudicate all unfair labor practices,8 not just arbitrability, and even after PERA was adopted, the General Assembly in Section 7304 of the UAA, specifically expounded in clear terms that the courts were vested with jurisdiction to determine the threshold issue of arbitra-bility.
Assuming arguendo that PLRB’s jurisdiction to determine unfair labor practices was in direct conflict with the provisions of the more recent adoption of the UAA in 1980, several principles of statutory construction compel us to conclude that the jurisdiction of the courts would be paramount. First, when a general provision in a statute is in irreconcilable conflict with a special or specific provision in the same or another statute, the specific provisions shall prevail. 1 Pa.C.S. § 1933; Olshansky v. Montgomery County Election Board, 488 Pa. 365, 412 A.2d 552 (1980). Second, whenever the provisions of two statutes are irreconcilable, the statute latest in date of final enactment will prevail. 1 Pa.C.S. § 1936; Department of Transportation, Bureau of Driver Licensing v. Campbell, 138 Pa.Commonwealth Ct. 337, 588 A.2d 75 (1991). Regardless of these principles, however, I nevertheless believe that Section 7304(a) is not inconsistent with Section 903 of *632PERA, 43 P.S. § 1101.903,9 and that the courts and the PLRB have concurrent jurisdiction to determine the issue of arbitrability; although not at the same time.
It should be acknowledged that as a general principle of statutory construction, “twjhenever a general provision in a statute shall be in conflict with a special provision in the same or another statute, the two shall be construed, if possible, so that effect may be given to both.” 1 Pa.C.S. § 1933. Our Supreme Court, in addressing this very question of the possible inconsistent provisions of PERA and the Arbitration Act of 1927 has stated:
We hold, as did the Commonwealth Court, that the Arbitration Act of 1927 does apply to arbitration pursuant to PERA collective bargaining agreements ....
[W]e perceive no conflict between the standard of review contained in the Arbitration Act of 1927 and that recognized by federal decisional law in the field of labor relations. The two are not significantly different. By the same token, we see no incompatibility in regard to scope of review between PERA and the Act of 1927, and decline to hold the latter statute to have been impliedly and pro tanto repealed by PERA, as appellee suggests.
Community College of Beaver County v. Community College of Beaver County, Society of Faculty (PSEA/NEA), 473 Pa. 576, 585, 587, 375 A.2d 1267, 1271-72 (1977).
The Supreme Court then continued:
The points at which the two statutes before us conflict are essentially as set forth in our opinion in International Brotherhood of Fireman and Oilers, AFL-CIO Local 1201 [v. School District, 465 Pa. 356, 350 A.2d 804 (1976) ]....[10]
[[Image here]]
... We do not find in these few points of difference sufficient indication that the General Assembly of Pennsylvania, in enacting PERA, created such ‘irreconcilable conflict’ as to justify a conclusion that the Act of 1927 in its entirety is inapplicable to PERA labor arbitration. Where conflict does exist, of course, PERA, as the most recently enacted of the two statutes, takes precedence and controls. Section 3 of the Statutory Construction Act of 1972, 1 Pa.C.S.A. § 1930. (Emphasis added.)
Id. at 595-596, 375 A.2d at 1276.
Of course, the UAA adopted in 1980 would take precedence over PERA, since it was the most recently enacted of the two statutes, if they were inconsistent; which they are not.
The majority concludes that Section 903 of PERA is not only inconsistent with Section 7304(a), but further, that it is paramount and so prevailing that only an arbitrator is vested with the “sole and exclusive jurisdiction” to determine arbitrability in the final instance solely because PERA mandates that the arbitration of disputes or grievances “arising out of the interpretation of the provisions of a collective bargaining agreement is mandatory.” This misperceives the very issue before the Court and by doing so, arrives in error at the wrong conclusion. The issue, succinctly stated, is whether the collective bargaining agreement even applies to the substantive dispute in question. While it is certainly true that an arbitrator may address that issue under PERA, that does not, and cannot, divest the courts of the Commonwealth of their jurisdiction to also determine the same issue of arbitrability when the General Assembly specifically conferred that jurisdiction on them ten years after PERA was adopted.11 And, there is sound reason to *633place "with the courts of this Commonwealth that jurisdiction because the most critical aspect of the issue of arbitrability is the importance of a prompt disposition of the substantive dispute.

Case Law Precedent

The majority reaches the conclusion that Section 903 of PERA and Section 7304(b) of the UAA are unreconcilably inconsistent by relying entirely, and exclusively, upon the Supreme Court’s decision in Pennsylvania Labor Relations Board v. Bald Eagle Area School District, 499 Pa. 62, 451 A.2d 671 (1982). The majority opinion states:
We hold that section 903 of PERA is not silent as to whether the arbitrator has jurisdiction because our Supreme Court in Bald Eagle has interpreted that Section to mean that the arbitrator has sole and exclusive jurisdiction to hear disputes related to collective bargaining agreements, including disputes of whether a matter is arbitrable. Because Section 903 of PERA has been interpreted as such, Section 501(a) of the UAA, 42 Pa.C.S. § 7302(b) [sic],[12] giving the trial court initial intervention is ‘inconsistent.’ (Emphasis added.) (Footnote omitted.)
The Supreme Court in Bald Eagle, however, never interpreted Section 903 in this manner, nor even inferred it. To the contrary, I believe that a close reading of Bald Eagle would lead to the opposite conclusion, that is, that of paramount importance is the “prompt disposition of disputes and the resolution of grievances under a collective bargaining agreement.” This, in my view, would be accomplished by a swift application to a proper court, if that issue were not already before the PLRB.
The underlying procedural facts in Bald Eagle were never in dispute and they reveal that the underlying substantive controversy involved a dispute over one day’s pay for teachers who were on strike on September 12, 1975. The Bald Eagle Area Education Association, representing the teachers, filed an unfair labor practice charge with the PLRB on September 22, 1976, alleging that the school district refused to arbitrate the grievance. The PLRB ordered the school district to arbitrate the grievance and the school district appealed that determination to the common pleas court. The substantive grievance, therefore, never went to arbitration when the issue of arbitrability was appealed to the courts. No action was ever preliminarily filed under Section 7304(b) of the UAA. The common pleas court held that the grievance was not arbitrable. On further appeal, this Court affirmed that determination, and, after a protracted period of litigation involving, not the grievance itself but the issue of arbitrability, Justice Hutchinson of the Supreme Court in understandable exasperation opined:
The wisdom of the policy favoring arbitration of grievances arising under a collective bargaining agreement and the folly of permitting a full preliminary bout in the courts over the issue of an arbitrator’s jurisdiction is demonstrated by this case. We find it absurd that, after six years, the substantive issue of one day’s pay for the Bald Eagle Area teachers has not been determined while the courts yet another time have examined the PERA policy favoring arbitration.
Id. at 67-68, 451 A.2d at 673 (emphasis added).
The protracted litigation and delay in Bald, Eagle in reaching the real issue occurred because there was an appeal to the courts from the Board’s determination that the subject grievance was arbitrable. That would not be the situation where no unfair labor *634charge has been filed with the Board; obviously, there can be no appeal from a PLRB determination when there is no determination to appeal.
The Supreme Court in Bald Eagle quite clearly inferred that once an unfair labor charge has been filed, then the Board has exclusive jurisdiction to determine the issue of arbitrability if that issue is placed before it. But, once a party has filed an equity action under Section 7304 of the UAA with the proper court, the courts are vested with jurisdiction to determine the issue of arbitra-bility in the first instance, and jurisdiction may not be divested by a later application to the PLRB alleging an unfair labor practice.
In effect, once either the PLRB or a court exercises jurisdiction over the subject matter in question, that is, the issue of arbitrability, that jurisdiction cannot be divested by a subsequent application by the opposing party to any other tribunal under a different statute. That, I believe is the full import of Bald Eagle, and that principle can be read in complete harmony with the further articulation of Justice Hutchinson in his opinion:
Bearing in mind the importance of prompt disposition of disputes and resolution of grievances under a collective bargaining agreement and the concomitant strong policy articulated in the PERA requiring the submission of such disputes to arbitration in the first instance, we reverse the order of the Commonwealth Court, 44 Pa.Cmwlth. 254, 403 A.2d 1038 [1979], and reinstate the order of the PLRB to proceed to arbitration. Like PLRB, we do not decide the merits of the dispute.
Id. at 64, 451 A.2d at 672.
This analysis is comparable procedurally to the situation where a litigant preliminarily objects to the subject matter of a tribunal. An order dismissing such an objection is interlocutory and not appealable as a right. See Department of Transportation Appeal, 81 Pa.Commonwealth Ct. 262, 473 A.2d 262 (1984).
I further believe that we can glean the Supreme Court’s views on this vexing problem by observing those recent decisions of this Court wherein we held that the courts of common pleas do have jurisdiction to determine arbitrability in the first instance and the further treatment of those decisions by the Supreme Court; specifically, Mifflin County School District v. Lutz, 122 Pa.Commonwealth Ct. 112, 551 A.2d 396 (1988), petition for allowance of appeal denied, 523 Pa. 638, 565 A.2d 446 (1989); Middle Bucks Area Vocational Technical School Education Association v. Executive Council of the Middle Bucks Area Vocational Technical School, 122 Pa.Commonwealth Ct. 595, 552 A.2d 763, petition for allowance of appeal denied, 522 Pa. 606, 562 A.2d 828 (1989); In re Glover, 137 Pa.Commonwealth Ct. 429, 587 A.2d 25, petition for allowance of appeal denied, 528 Pa. 633, 598 A.2d 286 (1991).
All of these decisions held that a court of common pleas had jurisdiction to determine the issue of arbitrability in the first instance, and all of the decisions were decided after the Supreme Court’s 1982 decision in Bald Eagle. Of critical importance is the salient fact that in none of them was an unfair labor practice charge filed with the PLRB. While acknowledging that a denial of a petition for allowance of appeal is certainly not prece-dential, the observation is inescapable that had the High Court viewed the law differently in such an important area of the law and had it desired to adopt a different rule of law, it could have availed itself of the opportunity to do so in any one of those cases.13
*635Moreover, the last pronouncement by this Court on this issue in Chester Upland Education Association v. Pennsylvania Labor Relations Board, 158 Pa.Commonwealth Ct. 134, 631 A.2d 723 (1993) (Chester Upland I), where this Court effectively took into consideration all of the past precedent of this Court, as well as the two definitive decisions of the Supreme Court in Bald Eagle and Office of Administration v. Pennsylvania Labor Relations Board, 528 Pa. 472, 598 A.2d 1274 (1991). While Chester Upland I recognized that in Bald Eagle and Office of Administration, the Supreme Court held that the issue of arbitrability was for the arbitrator in the first instance, it further recognized that in both of those Supreme Court appeals there was never any prior proceeding filed by either party under Section 7304(b) of the UAA. Both Bald Eagle and Office of Administration involved appeals from a decision of the PLRB ordering the parties to submit the grievance to arbitration. Judge Charles A Lord, writing for our Court,14 astutely articulated a summary of the law, which is set out in the majority’s opinion on pages 15, 16.
The only unarticulated lacuna in Chester Upland I, a determination which was unnecessary to reach a decision in that appeal, is a definitive statement of exactly when the jurisdiction of one tribunal attaches to the exclusion of the other. That interstitial conclusion, very obviously, is when either an unfair labor practice charge is filed with the PLRB or an application under Section 7304(b) is filed with the appropriate court.
Some legal commentators have criticized this reconciliation of Section 7304(b) of the UAA and Section 903 of PERA as a “race to the courthouse”15 because “the Commonwealth Court has created a situation where the PLRB and the common pleas courts can and will reach contradictory decisions.”16 The fallacy of this criticism, however, lies in the commentator’s failure to recognize that once the jurisdiction of the PLRB has attached, any subsequent application to the common pleas court should be quashed upon the application of the opposing party. In none of the cases reviewed by this Court or cited in the law review article was such an application presented. Moreover, the compelling public policy behind this procedure is the swift determination of the threshold issue of whether the controversy/grievanee should even be placed before an arbitrator. Ultimately it will be the courts which will determine that issue, either in the first instance or on appeal. If that issue can be determined by a swift initial application to a court, it will advance the ultimate final adjudication, which is the underlying public policy of this Commonwealth.
This criticism has already been answered by Judge Barbieri’s cogent analysis in Middle Bucks when he wrote that “Section 7304(b) is a pre-emptive measure [and] it must be used before the arbitration proceedings commence. We hold that while Section 7304(b) of the Act permits a party to petition the trial court for a preliminary determination of whether or not an issue is arbitrable under the terms of the collective bargaining agreement, once the arbitration proceedings *636actually begin, the arbitrator’s determination regarding the subject matter of a grievance are controlling.” Id. at 600, 552 A.2d at 765.

The Circumstances in this Appeal

By reference to the underlying facts presented in this appeal, and applying the principles above discussed, we are led to the inescapable conclusion that the issue of arbi-trability was properly before the PLRB, and properly for the arbitrator to decide, once the Chester Upland Education Association filed its charge of an unfair labor practice with the Board on July 9, 1992. By a quick reference to the sequence of the two proceedings, one before the common pleas court and the other before the PLRB, it becomes immediately obvious that the School District did not file its application with the court until July 28,1992, which was well after the Association had filed its charge of an unfair labor practice with the PLRB on July 9, 1992.17

Before the PLRB

April 20, 1992 Association files grievance with the School District
May 15,1992 Association sends letter to the School District to select an arbitrator
July 9, 1992 Unfair labor practice filed by the Association (letter sent 7-7-92) with the PLRB
Sept. 1, 1992 PLRB issues complaint
Sept. 30, 1992 PLRB hearing
Nov. 10, 1992 Proposed Decision and Order
Nov. 30, 1992 School District files exceptions to PDO
April 6, 1993 Final Order of PLRB
April 14,1993 Petition for review with Commonwealth Court filed

Before the Court of Common Pleas of Delaware County

July 28, 1992 School District files equity action requesting a stay under Section 7304(b) of the UAA; PLRB not a party
Once jurisdiction of the PLRB was complete on July 9, 1992, any subsequent attempt by the School District to have the issue of arbitrability heard before the court of common pleas should have been quashed because jurisdiction over the subject matter had already attached to the Board.

.I am unclear why the majority would reverse "the trial court's determination that the School District’s refusal to seek a stay of arbitration was an unfair labor practice.” Op. at 629. The trial court affirmed the PLRB's finding that the "District’s refusal to arbitrate or contemporaneously seek a stay of arbitration [from the Board] constituted an unfair labor practice.” (Order of the Court of Common Pleas of Delaware County dated July 16, 1993). The School District did, of course, seek a stay of the arbitration proceedings from the common pleas court itself, but it is clear that the “stay” referred to in the trial court's order was a failure by the School District to either arbitrate or file exceptions to the hearing examiner's Proposed Decision and Order. I believe the Board's order was correct and the trial court's affirmance of that order was also correct.


. Act of July 23, 1970, P.L. 536, as amended, 43 P.S. §§ 1101.101-1101.2301.


. Peter H. Berge, The Uniform Arbitration Act: A Retrospective on its Thirty-fifth Anniversary, 14 Hamline L.Rev. 301, 304 (1991).


. Arbitration Act of 1927, Act of April 25, 1927, P.L. 381, 5 P.S. §§ 161-181.


. Section 31 of Article III had formerly been Section 20, Article III.


. 42 Pa.C.S. §§ 7301-7362.


. In 1937, the PLRB was created by the Pennsylvania Labor Relations Act, Act of June 1, 1937, P.L. 1168, 43 P.S. §§ 211.1-211.13 (PLRA).


.The term “unfair labor practices” is defined by sections 3 and 6 of the PLRA, 43 P.S. §§ 211.3, 211.6.


. Section 903 of PERA pertinently provides: “Arbitration of disputes or grievances arising out of the interpretation of the provisions of a collective bargaining agreement is mandatory."


10. “|T]he two acts differ with respect to the selection of arbitrators in the absence of agreement by the parties. Compare Section 4 of the Act of 1927, 51 [sic] P.S. § 164, with subsection (2) of Section 903 [of PERA]." International Brotherhood, 465 Pa. at 366, n. 9, 350 A.2d at 809, n. 9.


.It seems strange to me that the majority of this Court can now conclude that Section 7304 of the UAA is incompatible and inconsistent with PERA, yet also conclude that Sections 7302(b) and 7302(d) of the UAA are not inconsistent and not incompatible with Act 111, a much more restrictive Act which permits police and fire personnel the right to organize and bargain with *633their public employers over terms of employment. See, Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §§ 217.1-217.10; Pennsylvania State Police v. Pennsylvania State Troopers’ Association (Betancourt), 159 Pa.Commonwealth Ct. 489, 633 A.2d 1278 (1993), petition for allowance of appeal denied, 538 Pa. 617, 645 A.2d 1320 (1994).


12. I believe the intended section of the UAA is § 7304(b) "Stay of Arbitration," rather than Section 7302(b). Section 7304(b) gives either party to the collective bargaining agreement the right to apply to a court to stay an arbitration “by a showing that there is no agreement to arbitrate." Section 501(a) of the Act of October 5, 1980, P.L. 693, encompasses all twenty sections of the UAA, 42 Pa.C.S. §§ 7301-7320.


. We note that in Middle Bucks, the only issue before the Commonwealth Court was the potential conflict between Section 903 of PERA and Section 7304(b) of the UAA. Judge Alexander F. Barbieri cogently wrote:
On appeal, Appellant asserts that the trial court had no jurisdiction to enter a stay because Section 903 of the PERA, 43 P.S. § 1101.903, compels the submission of all disputes arising out of the collective bargaining agreement to arbitration and it is the arbitrator who determines in the first instance whether or not an issue is arbitrable. We are thus presented with an apparent conflict between Section 7304(b) of the Uniform Arbitration Act and Section 903 of the PERA.
[[Image here]]
While Section 903 of the PERA does require arbitration of disputes arising out of the interpretation of the provisions of the agreement, it is silent as to who interprets whether the dispute is arbitrable or not. By contrast, Section *6357304(b) expressly permits the trial court to stay an arbitration if it determines there is no agreement to arbitrate the dispute. We must give effect to the specific language of Section 7304(b).
We do not wish to suggest that the arbitrator no longer has the power to determine whether or not an issue is arbitrable once the parties are before him. See Mifflinburg Area Education Association v. Mifflinburg Area School District [118 Pa.Cmwlth. 328, 545 A.2d 419 (1988)]. Section 7304(b) is a pre-emptive measure, it must be used before the arbitration proceedings commence. We hold that while Section 7304(b) of the Act permits a party to petition the trial court for a preliminary determination of whether or not an issue is arbitrable under the terms of the collective bargaining agreement, once the arbitration proceedings actually begin, the arbitrator's determinations regarding the subject matter of a grievance are controlling. (Emphasis added.) (Citation omitted.)
Id. at 599-600, 552 A.2d at 765.


. See Section 256 of our Internal Operating Procedures.


. See Mark P. Widoff with Michelle Fastiggi, The Judiciary's Role in Compelling or Staying Public Employment Grievance Arbitration Under Pennsylvania’s Enactment of the Uniform Arbitration Act: Reconciling PERA and the U.A.A., 98 Dick.L.Rev. No. 4, 630, 631-656 (1994).


. Id. at 654.


. The majority has stated that "[bjecause the PLRB ... found that the School District had violated Section 1201(a)(5) of PERA by refusing to arbitrate the grievance, the School District filed a petition for review and a petition for injunction with the trial court seeking a reversal of the PLRB’s order_” Majority at 624. This is an inaccurate statement of the facts. The School District filed its application for a stay with the common pleas court three months before the PLRB's proposed decision and order was entered.